 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     HOWARD YOUNG,                                         Case No. 2:19-cv-01554-MCE-GGH (HC)
12
                                           Petitioner, [PROPOSED] ORDER
13
                    v.
14

15   JARED LOZANO, Warden,
16                                       Respondent.
17

18         Respondent’s first request for an extension of time to file an Answer to the Petition for a

19   Writ of Habeas Corpus was considered by the Court. Good cause appearing, Respondent’s

20   request is granted.

21         IT IS HEREBY ORDERED that Respondent shall file an Answer by May 24, 2020.

22   Dated: April 14, 2020
                                                /s/ Gregory G. Hollows
23                                      UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                       1
                                                              [Proposed] Order (2:19-cv-01554-MCE-GGH (HC))
